Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments have overcome the objection to the specification from the previous Office Action.
Applicant’s arguments, see Remarks at page 6, under “references fail to disclose claimed frustoconical opening”, and pages 6 to 8, under “no motive to modify Sharpe with Kruetzmann”, filed August 06, 2021, with respect to claims 14-17 and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Kruetzmann of claims 14-17 and 19 has been withdrawn. Further, the rejection under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Kruetzmann and Malin of claim 18 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  	Claim 17. The system according to claim 14, wherein the conveyor comprises a conveyor drive operable to convey the petri 
Allowable Subject Matter
Claims 14-19 is/are allowed which have been renumbered 1 to 6.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 14 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 14. In particular, the prior art of record fails to disclose the system of claim 14, including a frustoconical through-hole tapering downwards from a first opening, which is located in the conveyor plane and is larger than the lid diameter of the petri dish, to a second opening, which is smaller than the lid diameter of the petri dish, and that the frustoconical through-hole allows the petri dish to rest with its weight on the inner surface of the frustoconical through-hole, in combination with the rest of the elements recited in the claim. 	The closest prior art to the claimed invention is Sharpe (US 3,844,896). Sharpe discloses a device for filling at least one petri dish comprising a Petri dish, a conveyor having an opening and an elevator adapted to move the petri dish. However, Sharpe does not explicitly disclose wherein device comprises the features of the claimed frustoconical through-hole. See Applicant’s remarks filed on August 06, 2021, at page 6, under “references fail to disclose claimed frustoconical opening”, and pages 6 to 8, under “no motive to modify Sharpe with Kruetzmann”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799